Case 19-22514-jra Doc6 Filed 09/06/19 Page 1of5

Fill in this information to identify your case:

Debtor? _/ neresia Minita Moyo

First Name Middle Name Last Name
Debtor 2 [1 check if this is an amended
(Spouse, iffiling) First Name Middle Name Last Name plan, and list below the

United States Bankruptcy Court for the :_ NORTHERN DISTRICT OF INDIANA sections of the plan that have
been changed

 

Case Number
(If known)

 

 

 

 

Official Form 113
Chapter 13 Plan

Part 1: Notices

 

12/17

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form

does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
district. Plans that do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. lf you do not have an
attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection te confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any pian.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the
provision will be ineffective if set out later in the plan.

 

1.1 [A limit on the amount of a secured claim, set out in Section3.2, which may result in a - {[] Included Bh Not included

partial

 

1.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set Cl Included i Not Included

out in Section 3.4
1.3 | Nonstandard provisions, set out in Part8 BB inctuded| [-] Not included

 

 

 

 

 

 

 

ee is Payments and Length of Plan

2.4 Debtors(s) will make regular payments to the trustee as follows:
$ 970,00 permonth for _60 months
insert additional lines if necessary.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

Official Form 113 Record # 827575 Chapter 13 Plan Page 1
Case 19-22514-jra_ Docé6 Filed 09/06/19 Page 2of5

Debtor7 Theresia : Minita Moyo
First Name Middle Name Last Name
2.2 Regular payments to the trustee will be made from future income in the following manner:

Case Number (if known)

Check ail that apply.
Debior(s) will make payments pursuant to a payroll deduction order.
A Debtor(s) will make payments directly to the trustee.
Other (specify method of payment):
2.3 Income tax refunds
Check one.

a Debtor(s) will retain any income tax refunds received during the plan term.

O Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will
turn over to the trustee all income tax refunds received during the plan term.

 

 

2.4 Additional payments.
Check one.

a None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 58,200.00 .

Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.
Check one.
WB None. if ‘None’ is checked, the rest of § 3.1 need not be completed or reproduced.
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
Bi None. if ‘None’ is checked, the rest of § 3.2 need not be completed or reproduced.
3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.

Clnone. If “None” is checked. the rest of § 3.3 need not be completed or reproduced.
Bithe claims listed below were either: :

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before

       

 

 

Capital One Auto 2012 Toyota Rav4 with overO miles $7,258.00 7.25% $ 175.00 $ 8,379.39
Finance Disbursed by:
Hi Trustee
CF pebtors)
Communication FCU 2015 Honda Accord with over83,000_ $_11,215.00 7.25% $ 270.00 $ 12,950.63
miles , Disbursed by:
Trustee
Debtor(s)

3.4 Lien avoidance.
Check one.

nH None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
Official Form 113 Record # 827575 Chapter 13 Plan Page 2
Case 19-22514-jra Docé6 Filed 09/06/19 Page 3of5

Debtor 1 Theresia Minita Moyo

First Name Middle Name Last Name

Case Number (if known)

3.5 Surrender of collateral.
Check one.

a None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
Treatment of Fees and Priority Claims

4.1 General

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, wil! be paid in full without
postpetition interest. ‘

4.2 Trustee's fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated tobe 4-25 % of plan payments; and
during the plan term, they are estimated to total $_2,473.50__

4.3 Attorney's fees
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $__ 3,800.00.

4.4 Priority claims other than attorney's fees and those treated in § 4.5.

Check one.
Oo None. if “None” is checked, the rest of § 4.4 need not be completed or reproduced.

a The debtor(s) estimate the total amount of other priority claims to be $5,000.00

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
Check one. ,

a ne. If “None” is checked. the rest of § 4.5 need not be completed or reproduced.
Treatment of Nonpriority Unsecured Claims

 

5.1 Nonpriority unsecured claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check ail that apply.

oO The sum of $.

Mm 100 17,959.00
% of the tatal amount of these claims, an estimated payment of $ .

 

The funds remaining after disbursements have been made to all other creditors provided for in this plan.
0.00

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
Wl None. ff “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

Hl None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Be Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts

(1 None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Official Form 113 Record # 827575 Chapter 13 Plan Page 3
Case 19-22514-jra Docé6 Filed 09/06/19 Page4of5

Debtor1 Theresia Minita Moyo - Case Number (if known)
First Name Middle Name Last Name

a Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject

to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The finaj column includes only payments
disbursed

y the deb

    

 

Progressive Leasing, LLC Couch $ 172.00 §$ $ 0.00
: Disbursed by:
Trustee
Debtor(s)

Sa vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box:

O plan confirmation.
entry of discharge.

Ee Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Pian Provisions
None. /f “None” is checked, the rest of Part8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the

Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

Debtor's Student Loans are in deferment until 2024. AS such no payment shail be made for Debtor's student loan
accounts. All other creditors shall be paid 100% of their filed claim

 

Any claim filed by Progressive Leasing, LLC listed in Section 6.1 shall not be paid by the Trustee and shall! be
considered void since no payment under the plan shall be paid to Section 6.1 creditors.

BESTE signatures):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

ifthe Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the

“se Dbo N7

YT Theresia Minita aur
Oa OS .

Date: nated 4 OS /2019 |

ee Date: 4 LY 12019

Signature of Attefney for Debtor

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter13 plan are identica! to
those contained in Official Form 113, other than any nonstandard provisions included in Part8.

Official! Form 113 Record # 827575 Chapter 13 Plan Page 4
Case 19-22514-jra Docé6 Filed 09/06/19 Page5of5

Debtor1 Theresia Minita Moyo Case Number (if known)
First Name Middle Name Last Name

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the pian requires the trustee to disburse. if there is any difference between the amounts set

out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.7 total) / $
b. Modified secured claims (Part 3, Section 3.2 total) $
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 fotal) $
e. Fees and priority claims (Part 4 total) $
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.7 to $
j. Nonstandard payments (Part 8, total) $
Total of fines a through j $.

Official Form 113 Record # 827575 Chapter 13 Plan

0.00
0.00
21,330.02
0.00
11,273.50
17,959.00
0.00
0.00
0.00

0.00

50,562.52

Page 5
